OPINION
PER CURIAM:
This appeal on questions of law and fact was heretofore submitted to this court, and an opinion was rendered in favor of the appellant. Afterwards, a motion for a new trial was for good cause granted, and evidence was taken upon an issue not covered in the first trial.
A reconsideration of the case in the light-, of such additional evidence leads us .to the conclusion that, on the issues joined.,- a decree for the' appellees, dismissing the appellant’s petition at her costs, should be entered. It is so ordered..
STEVENS, PJ., WASHBURN, J. and DOYLE, J.,- concur.